Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. The examiner respectfully responds below.  The examiner notes that the previous claim objections and 112 rejections are all dropped due to claim amendment.
Applicant argues that the prior art Patel does not teach the combination of all 3 succinimide dispersants.  Specifically that Patel teaches a single dispersant which is either borated or non-borated.  This is not persuasive.
Patel teaches in p 66 “At least one boron-containing compound is useful in this disclosure. The boron-containing compound comprises at least one borated dispersant, or a mixture of a boron-containing compound and a non-borated or a borated dispersant.”
The “term at least one” denotes any number of succinimide dispersants.  A mixture of at least a non-borated dispersant and borated dispersant is given here as well.  P 68 goes onto defines the possible nonborated dispersants. P 67 defines borated dispersants.
Attention is called to example A. of the fully formulated invention as found in p 164-169.  See p 164, Fig. 1 refers to the amount used in this embodiment. P 164 describes this embodiment having 2 polyisobutenyl succinimides.  One is borated polyisobutenyl succinimide meeting component C of the instant application. The other is 
As the examples use two of the three succinimide dispersants and the language as shown above allows for combinations of more dispersants, the limitations of the claims are met.
The rejection stands as stated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US 2015/0322368 A1).
Regarding claims 1-20, Patel teaches a lubricant composition (abstract) for operating an internal combustion engine.  The lubricant contains:
A. A base oil  with a viscosity of 3.5 to 20 cSt, see p 53 used in a major amount
B. A mixture of succinimides.  This will be discussed below in detail mapping out all claim limitations
C. Other additives known in the art including dispersants, detergents, antioxidant and the like, see p 84, 110, and 127.
The mixture of succinimides must contain at least 1 borated succinimide and 1 non-borated succinimide. See p 66-68.  The succinimides are polyisobutenyl with a MW of 800 to 1700, see p 81.  Both the borated and non-borated may be mono-succinimides or bissuccinimides or mixtures thereof, see p 81 in the beginning. The succinimides may be post treated by a variety of things, including specifically ethylene carbonate see p 81 near the end of the paragraph. The total amount of dispersant is up to 40% of the composition.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Attention is called to example A. of the fully formulated invention as found in p 164-169.  See p 164, Fig. 1 refers to the amount used in this embodiment. P 164 describes this embodiment having 2 polyisobutenyl succinimides.  One is borated polyisobutenyl succinimide meeting component C of the instant application. The other is nonborated polyisobutenyl succinimide that is post treated with ethylene carbonate, meeting the requirements of component D of the instant application.  They are used in not be borated.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771